Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1597
                          Lower Tribunal No. 17-8521
                             ________________


                Margery Glickman and Fred Glickman,
                                   Appellants,

                                        vs.

                Kindred Hospitals East, LLC, etc., et al.,
                                   Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Grossman Roth Yaffa Cohen, P.A., and Rachel Wagner Furst, Andrew B.
Yaffa, and Manuel A. Arteaga-Gomez, for appellants.

      Marlow, Adler, Abrams, Newman & Lewis, and Rosemary B. Wilder, for
appellee Jones Lang Lasalle Americas, Inc.; Banker Lopez Gassler P.A., and
Ezequiel Lugo (Tampa), for appellees Kindred Hospitals East, LLC d/b/a Kindred
Hospital–South Florida–Coral Gables, and Kindred Healthcare Operating, Inc.; The
Barthet Firm, and Paul D. Breitner, for appellee Nor-Seg Security Services, Inc.


Before LOGUE, SCALES, and LINDSEY, JJ.
      LOGUE, J.

      Margery Glickman and Fred Glickman, the plaintiffs below, appeal the entry

of summary judgment for Nor-Seg Security Services, Inc., one of the defendants

below (hereinafter, the “Security Company”). For the reasons stated below, we

affirm.

                                 BACKGROUND

      This case stems from a tragic shooting by an 87-year-old man, Theobaldo

Tames, in the lobby of the Kindred Hospital in Coral Gables, Florida. The hospital

provides long-term acute care to patients who are often terminal. The plaintiff, Mrs.

Glickman, then 68 years old, was invited by Tames to meet him in the lobby of the

hospital. Both Mrs. Glickman and Tames had a close friend receiving long term care

in the hospital. In fact, Tames had been a daily visitor of their mutual friend at the

hospital for several months.

      On the morning of the incident, Tames signed in at the front desk to visit the

room of the friend. The person who signed him in was an employee of the hospital,

not the Security Company. The hospital employee recognized Tames as the elderly

gentleman who visited the hospital daily. Tames did not act anxious or upset.

Unknown to the employee, Tames’ friend had died overnight. After signing in,

Tames sat down in the waiting area. When Mrs. Glickman arrived and sat down




                                          2
opposite him, Tames drew a revolver from his brief case, shot Mrs. Glickman several

times, and then shot and killed himself. Mrs. Glickman was wounded but survived.

      The hospital’s policies mandated that “[n]o employee, visitor, vendor, client,

customer or other person may bring, carry or possess a firearm or other deadly

weapon” at the hospital. A prominent sign in the lobby advised that firearms were

prohibited on the premises. The guards provided by the Security Company were

unarmed. This was the first shooting or discharge of a weapon at the hospital.

However, at a Kindred facility in Illinois in 2012, a woman delivered a concealed

weapon to a patient, who then killed them both. At a Kindred facility in California

in 2002, a patient shot himself with a concealed weapon.

      The Glickmans sued Kindred Hospitals East, LLC, the entity that owned and

operated the hospital; Kindred Healthcare Operating, Inc., the national operating

company; Kindred Healthcare, Inc., a national holding company; Jones Land Lasalle

Americas, Inc., the company that managed the hospital property; and the Security

Company. After the pleadings were closed and extensive discovery completed, the

Security Company moved for summary judgment on the basis that it owed no duty

to the Glickmans on two separate grounds: (1) its contract with the hospital limited

the Company to protecting the hospital and its employees and expressly disavowed

a duty to protect others, or (2) nothing in its conduct foreseeably created a broader

“zone of risk” encompassing such a crime on the premises.



                                         3
      Regarding its contention that its contract limited its duties, the Security

Company pointed to a provision in the contract that read:

      [T]he security services hereunder are only being provided to Client and
      its employees, and no other person or entity is, nor is intended to be, a
      third party beneficiary under this contract. [The Security Company] is
      assuming no duty to protect any other persons or entities or their
      property, nor is it being compensated hereunder to do so . . . .

(emphasis added). The contract also provided:

      [The Security Company’s] employees are a deterrent to crime and will
      report to the appropriate authorities anything they see or hear that is out
      of the ordinary, but it is the responsibility of the local police to pursue,
      investigate, apprehend, and charge criminals. [The Security Company]
      shall have no responsibility nor obligation to pursue, investigate,
      apprehend or charge any person as a result of perceived or observed
      criminal conduct.

(emphasis added). Finally on this point, the contract provided the hospital agreed to

indemnify the Security Company “from all losses, liabilities, damages and expenses

. . . as asserted against [the Security Company] by third parties arising out of or

occurring by reason of the negligence, acts, omissions or misconduct of any third

party.”

      The trial court granted summary judgment on both grounds. This appeal

timely followed.

                                    DISCUSSION

          A trial court’s ruling on a motion for summary judgment is reviewed de novo.

“Summary judgment is proper if there is no genuine issue of material fact and if the



                                           4
moving party is entitled to a judgment as a matter of law.” Gonzalez v. Citizens

Prop. Ins. Corp., 273 So. 3d 1031, 1035 (Fla. 3d DCA 2019) (quoting Volusia Cnty.

v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000)).

      “A court considering summary judgment must avoid two extremes.” Id. at

1035. On one hand, “a motion for summary judgment is not a trial by affidavit or

deposition. Summary judgment is not intended to weigh and resolve genuine issues

of material fact, but only identify whether such issues exist.” Perez–Gurri Corp. v.

McLeod, 238 So. 3d 347, 350 (Fla. 3d DCA 2017). “If there is disputed evidence on

a material issue of fact, summary judgment must be denied and the issue submitted

to the trier of fact.” Id. At the same time, a “party should not be put to the expense

of going through a trial, where the only possible result will be a directed

verdict.” Perez-Rios v. Graham Cos., 183 So. 3d 478, 479 (Fla. 3d DCA 2016)

(quoting Martin Petroleum Corp. v. Amerada Hess Corp., 769 So. 2d 1105, 1108

(Fla. 4th DCA 2000)). “A dispute as to a material fact is genuine if there is sufficient

evidence for a reasonable jury to return a verdict for the non-moving party.”

ABC Salvage, Inc. v. Bank of Am., N.A., 45 Fla. L. Weekly D1152 (Fla. 3d DCA

May 13, 2020) (quoting Encarnacion v. Lifemark Hosps. of Fla., 211 So. 3d 275,

277 (Fla. 3d DCA 2017) (internal citations omitted)).

      As mentioned above, the trial court’s first basis for granting summary

judgment concerned the contractual language that limited the Security Company’s



                                           5
scope of services to protecting the hospital and its employees only. On this point,

the final judgment reads: “Pursuant to the Agreement, [the Security Company] only

undertook responsibility to protect Kindred Hospital and its employees, not its

visitors or other third parties. Thus, pursuant to the Agreement, [the Security

Company] had no duty to protect Mrs. Glickman who was a visitor to Kindred

Hospital.” On appeal, the Glickmans challenge this basis for the summary judgment

in two ways.

      First, they argue that the Security Company’s actions in providing security

reflects a general undertaking to protect visitors like Mrs. Glickman even though the

contract limits its duty to hospital employees. Without extended discussion, we

reject this argument. Cascante v. 50 State Sec. Serv., Inc., 300 So. 3d 283, 287–88

(Fla. 3d DCA 2019) (upholding summary judgment for security company on basis

it had no duty to provide security during hours other than those set forth in its

contract because the extent of its contractual undertaking defines the scope of its

duty); see also Robert-Blier v. Statewide Enters., Inc., 890 So. 2d 522, 523–24 (Fla.

4th DCA 2005) (holding “an independent contractor hired by the owner of premises

to provide some—but not full—security services can[not] be liable for failing to do

more than it contracted to do”).

      Second, the Glickmans note that the written contract by its terms expired after

one year and was never renewed in writing although the hospital continued to pay



                                         6
the Security Company and the Company continued to provide services for years after

the written contract expired up to and including the date of the shooting of Mrs.

Glickman. They contend that, after expiration of the original written contract, the

hospital and the Security Company entered into a new, unwritten contract in which

the Security Company assumed the duty to protect others in addition to the

employees as set forth in the written contract. In the alternative, they argue that the

Security Company voluntarily undertook to expand the scope of its services in this

regard.

      In support of this argument, the Glickmans refer to various materials. They

note the Security Company made suggestions to the hospital to improve security by

adding cameras and other enhancements. They point to the Security Company’s

“post orders” to its guards regarding matters like patrolling, clocking into locations

to ensure patrolling, conduct when assigned to front desk (which, as occurred when

Tames signed-in on the morning of this incident, was not required to be always

manned by the Security Company), the requirement that persons beyond the entry

area wear identifying badges or stickers, and similar matters. Finally, they note an

official of the Security Company in a deposition, while denying the scope of services

changed when expressly asked, also agreed to the general proposition that the

purpose of security officers was to “promote” the safety of patients, visitors, and

employees. We do not find any evidence in these materials that creates a genuine



                                          7
issue of material fact that would preclude summary judgment. In other words, the

materials put forward by the Glickmans on this point are not sufficient for a

reasonable jury to return a verdict that the Security Company expressly or by

implication agreed in contract or voluntarily undertook to expand the scope of

services and liability beyond those stated in the written contract. See ABC Salvage,

45 Fla. L. Weekly D1152.

      We therefore uphold the summary judgment under review on the basis that

the Security Company’s contract with the hospital limited the Company to

protecting the hospital and its employees and expressly disavowed a duty to protect

others. In doing so, we do not consider or address the other ground for the summary

judgment. Nor do we address the duty owed to visitors by the owner or operator of

the hospital.

      Affirmed.




                                         8